DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 9 contain the limitation “where N and K are integers greater than or equal to 2”.  This limitation is not enabled by the specification.  All of the In re Wands factors have been considered.  Based primarily on the breadth of the claims, this limitation would require undue experimentation.  The limitation is unbounded and therefore includes very large numbers, such as N=googol and K=googolplex.  Such a system would require more atoms than the Earth based on extrapolating from systems known to one of ordinary skill in the art and therefore such a system is not within the skill of one of ordinary skill in the art.  
Claims 2-8 and 10-16 include at least the K portion of the above limitation and therefore are also not enabled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (US 2015/0213895).
In regards to claim 17, Kwak teaches a data storage device comprising:
a memory device including a plurality of memory cells (See figure 3); and
a controller (memory controller 120, figure 1) suitable for sequentially providing first data and second data to the memory device, each of first data and second data including multiple sub data corresponding to logic pages of the memory cells (“Between T1 and T2, a memory controller 120 transmits first page data P1_PD1 associated with the first program operation to the nonvolatile memory 110.”, paragraph 0126; “Between T3 and T4, the memory controller 120 transmits second page data P1_PD2 associated with the first program operation to the nonvolatile memory 110.”, paragraph 0129; “Between T10 and T11, the memory controller 120 transmits first page data P2_PD1 associated with a second program operation to the nonvolatile memory 110.”, paragraph 0140; “Between T14 and T15, the memory controller 120 transmits second page data P2_PD2 associated with the second program operation to the nonvolatile memory 110.”, paragraph 0145), 
wherein the memory device includes:
a cache buffer coupled to the controller (Cache Latch CL, figure 4), suitable for sequentially receiving and caching the first data and the second data (“The first page data P1_PD1 may be loaded onto cache latches CL of the nonvolatile memory 110 ([Wingdings 2 font/0x6A]).”, paragraph 0126; “The first page data P2_PD1 may be loaded onto the cache latches CL of the nonvolatile memory 110 ([Wingdings 2 font/0x6D]).”, paragraph 0140);
a page buffer coupled between the cache buffer and the memory cells (Data Latches DL1-DL4, figure 4); and
a memory controller (Control Logic Circuit 119, figure 2) suitable for controlling the cache buffer and the page buffer such that first sub data among the multiple sub data of the second data to be stored in the memory cells is cached in the cache buffer .

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 16 February 2021, with respect to the objections and indefinite rejection have been fully considered and are persuasive.  The drawing and specification objections and indefinite rejection have been withdrawn. 
Applicant's arguments, see pages 12-16, filed 16 February 2021, with respect to the enablement and anticipation rejections have been fully considered but they are not persuasive.
In regards to the enablement rejection, the Examiner agrees that one of ordinary skill in the art would know that the number of bits stored in a memory cell is limited.  However, the numbers N and K are not so limited in the claims.  While the number of bits per cell might be limited to 5 today, future developments in the field might raise that number to 6 or 7, similarly to the way that the number has risen from 1 to 5 over the past 50 years.  However, 5-bits per cell was not enabled 50 years ago in the same way that 10-bits per cell is not enabled today.  The same logic applies to the number of memory cells in a memory cell array.
In regards to the anticipation rejection, the Examiner agrees that Kwak discloses that only one page data among the plurality of page data associate with the second program operation is loaded into the cache between T10 and T11.  However, claim 17 does not require more than that.  Claim 17 only requires that “first sub data … is cached in the cache buffer”.  Claim 17 does not require that multiple sub data of the second data is cache in the cache buffer.  The Examiner is interpreting the subordinate clause “such that first sub data among the multiple sub data of the second data to be stored in the memory cells is cached in the cache buffer” as follows: the subject is “first sub data”; the phrase “among the multiple sub data of the second data to be stored in the memory cells” modifies this subject; the verb is “is cached”; and “in the cache buffer” is an adverb prepositional phrase.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.